DAUKSCH, Chief Judge.
This is an appeal from a judgment in a marriage dissolution case. In a lengthy well-reasoned judgment, the trial court properly provided for all the legal needs of the parties and no abuse of the trial judge’s broad discretion in these matters has been shown. However, we find no legal authority for a trial court to set a declining schedule of periodic permanent alimony payments in the judgment. We find such a provision is without authority and must be reversed. Should a proper petition come before the court to either decrease or increase the alimony and a proper evidentiary showing be made, then the court will be able to adjust the payments. But that cannot be done in futuro. Kirchman v. Kirchman, 389 So.2d 327 (Fla. 5th DCA 1980); DeVito v. DeVito, 393 So.2d 1189 (Fla.3d DCA 1981). That part of the judgment which allows a future reduction in periodic permanent alimony payments is stricken and in all other respects the judgment is affirmed.
AFFIRMED IN PART; REVERSED IN PART.
ORFINGER and COBB, JJ., concur.